Chapman, C. J.
The demurrer admits that the plaintiff is in possession of one of the rooms in the dwelling-house on the premises, occupying it as her home and claiming title thereto. Tt also admits that the defendants claim title to the premises, including the room, under a deed from Timothy Sullivan tc Thomas Finnegan, and that this is not a valid deed, but con stitutes a cloud upon the plaintiff’s title. The plaintiff cannot maintain a writ of entry to try her title to the room, without abandoning her possession; and therefore she may maintain this bill to remove the cloud from her title. Clouston v. Shearer 99 Mass. 209.
*449It is not necessary to decide at present how far equity, having obtained jurisdiction, will make the remedy complete as to the whole of the premises. Demurrer overruled.